         Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 1 of 15
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 7/22/2020


 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, APPRENTICESHIP,
 JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND;
 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
                                                            No. 19-CV-8120 (RA)
 RELIEF AND CHARITY FUND; and THE
 NEW YORK CITY AND VICINITY
                                                             MEMORANDUM
 CARPENTERS LABOR-MANAGEMENT
                                                            OPINION & ORDER
 CORPORATION,

                            Plaintiffs,

                       v.

 DUNCAN PARTNERS, LLC,

                            Defendant.

RONNIE ABRAMS, United States District Judge:

       Plaintiffs Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, Apprenticeship, Journeyman Retraining, and Educational and

Industry Fund (the “ERISA Funds”), Trustees of the New York City District Council of Carpenters

Relief and Charity Fund (the “Charity Fund”), and the New York City and Vicinity Carpenters

Labor-Management Corporation (collectively, the “Funds”) have moved pursuant to Federal Rule

of Civil Procedure 55 for a default judgment against Defendant Duncan Partners, LLC (“Duncan”).

For the reasons set forth below, the motion is granted.
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 2 of 15




                                        BACKGROUND

       The Court assumes the parties’ familiarity with the facts and procedural history of this case.

Therefore, only what is relevant to this Opinion is set forth below.

       The Funds are the employer and employee trustees of multiemployer labor-management

trust funds organized and operated in accordance with the Employee Retirement Income Security

Act (“ERISA”), 29 U.S.C. § 1002. At all relevant times, Duncan was a member of the Association

of Wall Ceiling & Carpentry Industry of New York, Inc. (the “Association”) and, as a member of

it, agreed to be bound to the collective bargaining agreements between the Association and the

New York City District Council of Carpenters (the “Union”), for which the Funds acted as a

collection agent. See Dkt. 31 ¶¶ 2, 5 (Decl. of Davidian). The Union and Association entered into

a Collective Bargaining Agreement (the “CBA”), which covered the period from July 1, 2017 until

June 30, 2024. Id. ¶ 6; see also Dkt. 31, Ex. B (CBA). Therefore, at all relevant times, Duncan

was bound by this CBA, as well as the Revised Statement of Policy for Collection of Employer

Contributions (the “Collection Policy”), which was promulgated pursuant to the CBA. Dkt. 31 ¶¶

7, 10; see also Dkt. 31, Ex. C (Collection Policy).

       Pursuant to its obligations under the CBA, Duncan was required to remit contributions to

the Funds for all work performed within the trade and geographical jurisdiction of the Union and

to abide by particular policies and regulations adopted by the Funds. See Dkt. 31, Ex. B, Art. XVII

§ 1. To ensure compliance with these obligations, the CBA permitted the Funds to audit Duncan

and required Duncan to furnish its books and payroll records upon demand. See Dkt. 31, Ex. B,

Art. XVII § 1(a). In the event that a lawsuit or arbitration was commenced to recover delinquent

contributions, the CBA and Collection Policy granted the Funds the right to “(1) the unpaid

contributions, plus (2) interest on the unpaid contributions determined at the prime rate of Citibank




                                                 2
            Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 3 of 15




plus 2%; plus (3) an amount equal to the greater of (a) the amount of the interest charges on the

unpaid contributions as determined . . . above, or (b) liquidated damages of 20% of the amount of

the unpaid contributions; plus (4) reasonable attorney’s fees and costs of the action; and (5) such

other legal or equitable relief as the court deems appropriate.” Id. at Art. XVII § 10(a); see also

Dkt. 31, Ex. C, §§ IV(8), V(4)-(6).

       An audit of Duncan’s books and payroll records was conducted in connection with its work

on the “Drywall/Carpentry/Ceiling @ MMC Core & Shell” project (the “Project”) from March 28,

2018 to June 11, 2019. See Dkt. 31 ¶ 16; Dkt. 32 ¶ 5 (Decl. of Pahhas). The audit found that

Duncan failed to remit contributions to the Funds for 4,591 hours paid/worked by employees on

the Project. See Dkt. 32 ¶ 10; Dkt. 32, Ex. A at 12 (Audit). Accordingly, the audit revealed that

Duncan owed $254,228.22 to the Funds in connection with that Project, which consisted of (1) a

principal deficiency of $202,174.12; (2) interest thereon of $6,646.17; (3) audit costs of $3,825;

(4) promotional fund contributions of $1,147.75, and (5) liquidated damages of $40,434.88. See

Dkt. 32, Ex. A.

       In August 2019, after learning that Duncan failed to remit these contributions to the Funds,

Plaintiffs filed this action against Duncan and co-Defendant Travelers Casualty & Surety

Company of America (“Travelers”), which had issued a bond “guaranteeing the payment of all

wages and benefits owed by Duncan, in connection with work performed on the Project.” Compl.

¶ 14. In April 2020, Plaintiffs settled with Travelers for $134,210.33 – a portion of the principal

deficiency. 1 See Dkt. 31 ¶ 19; see also Dkt. 29 (Stip. of Voluntary Dismissal). Although Plaintiffs

have recovered $144,290.03 thus far, Duncan remains liable for $117,013.81, which consists of

“(1) the balance of the principal deficiency of $57,884.39; (2) interest through May 15, 2020 of



       1
           Travelers also paid vacation benefits in the amount of $10,079.79. See Dkt. 31 ¶ 19 n.1.


                                                          3
           Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 4 of 15




$13,721.79; (3) promotional fund contributions of $1,147.75; (4) liquidated damages of

$40,434.88; and (5) audit costs of $3,825.” Pls.’ Mot. at 4 (Dkt. 34). Plaintiffs also seek

$16,655.89 in attorneys’ fees and $575.39 in costs incurred in bringing this action. See Dkt. 33 ¶¶

16-17.

         On April 25, 2020, the Clerk of Court issued a certificate of default against Duncan. See

Dkt. 27. On May 15, Plaintiffs moved for a default judgment against Duncan. See Dkt. 30. On

May 20, after reaching the settlement with Travelers, Plaintiffs dismissed their claims against

Travelers with prejudice. See Dkt. 37. That same day, the Court ordered Plaintiffs to serve Duncan

with the motion for default judgment and any supporting papers by June 1, 2020 and for Duncan

to file and serve any answering papers on Plaintiffs no later than June 19, 2020. See Dkt. 38. The

Order further stated that “[i]n light of the COVID-19 crisis, the Court will not have a show cause

hearing and will instead resolve this matter on the papers.” Id. It warned that “[i]f Duncan Partners

fails to respond by June 19, 2020 or fails to request an extension to do so, judgment will be entered

for Plaintiffs.” Id. (emphasis omitted). On May 27, Plaintiffs filed an affidavit of service,

affirming that Duncan had been served. Duncan did not respond.

                                      LEGAL STANDARD

         Under Rule 55, a court may – on a plaintiff’s motion – enter a default judgment against a

defendant who “has failed to plead or otherwise defend” itself in an action brought against it. Fed.

R. Civ. P. 55(a). In particular, “the court may, on plaintiffs’ motion, enter a default judgment if

liability is established as a matter of law when the factual allegations of the complaint are taken as

true.” Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry

& Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015). Generally speaking, “a default is an admission




                                                  4
         Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 5 of 15




of all well-pleaded allegations against the defaulting party.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 246 (2d Cir. 2004).

                                         DISCUSSION

I.     Service

       It is axiomatic that “[a] default judgment may not be granted . . . if the defendant has not

been effectively served with process.” Doe v. Alsaud, 12 F. Supp. 3d 684, 687 (S.D.N.Y. 2014);

see also Aspex Eyewear, Inc. v. Cheuk Ho Optical Int’l Ltd., Nos. 00-CV-2389, 01-CV-1315

(RMB), 2005 WL 3501900, at *1 (S.D.N.Y. Dec. 21, 2005) (“A default judgment ‘obtained by

way of defective service is void ab initio and must be set aside as a matter of law.’” (citation

omitted)). The burden is on the plaintiff to prove that service was adequate. See Alsaud, 12 F.

Supp. 3d at 687.

       Here, Plaintiffs have demonstrated that they adequately served Duncan with the summons

and complaint by serving “Nancy Dougherty,” who is “an authorized person in the Corporation

Division of the Department of State and empowered to receive such service.” Dkt. 6 (Affidavit of

Service); see also Reilly v. Commerce, No. 15-CV-5118 (PAE) (BCM), 2016 WL 6837895, at *3

(S.D.N.Y. Oct. 31, 2016) (explaining that under New York Business Corporation Law § 306,

“[s]ervice is complete when the Secretary of State is ‘so served’”). This method of service

complies with Federal Rule of Civil Procedure 4, which permits a plaintiff to serve “a domestic or

foreign corporation, or a partnership, or other unincorporated association that is subject to suit

under a common name” by “following state law for serving a summons in an action brought in

courts of general jurisdiction in the state where the district court is located or where service is

made.” Fed. R. Civ. P. 4(e)(1), 4(h)(1)(A); see also Sheldon v. Plot Commerce, No. 15-CV-5585,

2016 WL 5107072, at *6 (E.D.N.Y. Aug. 26, 2016) (“[S]ervice under Rule 4 may also be deemed




                                                5
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 6 of 15




proper if plaintiff has complied with New York law”). Accordingly, pursuant to Rule 4, Plaintiffs

adequately served Duncan with the summons and complaint.

       On May 21, 2020, Plaintiffs served their motion for default judgment, the accompanying

papers, and this Court’s most recent order by personally delivering copies of each to Edward

Spychalsky, the Managing Agent of Duncan Partners. See Dkt. 39 (Affidavit of Service).

Plaintiffs’ service of these recent orders complies with Federal Rule of Civil Procedure 5, which

governs filings made after an action has commenced and permits “handing it to the person” or

“leaving it at the person’s office with a clerk or other person in charge; or if the person has no

office or the office is closed, at the person’s dwelling or usual place of abode with someone of

suitable age and discretion who resides there” Fed. R. Civ. P. 5(b)(2)(B)(i); see also Old Republic

Ins. Co. v. Pacific Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002) (“Under the laws of New

York, service on a corporation may be effected by tendering the [papers] to, inter alia, a corporate

director, officer, or managing or general agent.” (citing N.Y. C.P.L.R. § 311(a)(1)). As such,

Plaintiffs have established that they have also properly served Duncan with the motion for default

judgment, supporting papers, and the Court’s May 20th Order.

II.    Liability

       The Court next turns to whether – accepting Plaintiffs’ factual allegations as true –

Duncan’s liability is established as a matter of law. See Bricklayers & Allied Craftworkers Local

2, Albany, N.Y. Pension Fund, 779 F.3d at 187. Plaintiffs seek to establish Duncan’s liability under

section 515 of ERISA, 29 U.S.C. § 1145. See Pls.’ Mot. at 2. Section 515 of ERISA provides that

“[e]very employer who is obligated to make contributions to a multiemployer plan under the terms

of the plan or under the terms of a collectively bargained agreement shall, to the extent not

inconsistent with law, make such contributions in accordance with the terms and conditions of




                                                 6
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 7 of 15




such plan or such agreement.” 29 U.S.C. § 1145. Upon a finding that an employer has violated

its obligation, a judgment may be entered against that employer in the amount of delinquent

contributions, plus interest and liquidated damages as prescribed by the governing documents. See

29 U.S.C. § 1132(g)(2). Even if an employer or third party has made partial payment of the

outstanding contributions during the litigation, that does not relieve the employer from having to

pay penalties pursuant to § 1132(g). See Iron Workers Dist. Council of W. New York and Vicinity

Welfare and Pension Funds v. Hudson Steel Fabricators & Erectors, Inc., 68 F.3d 1502, 1508 (2d

Cir. 1995) (“Permitting delinquent employers to avoid paying § 1132 penalties after suit is filed .

. . would largely thwart the purpose of § 1132(g)(2) to provide plan fiduciaries with an effective

weapon against delinquent employers.”).

       Here, because Duncan is bound to the CBA and Collection Policy, it was required to remit

contributions to the Funds. See Dkt. 31, Ex. B, Art. XVII § 1. Based on records furnished by

Duncan in accordance with the CBA, an audit was conducted which established that Duncan owed

$202,174.42 in contributions to the Funds. See Dkt. 32 ¶¶ 9-10. Although Plaintiffs were able to

recover some of this principal amount in a settlement with Travelers, see Pls.’ Mot. at 4, a portion

— which Duncan is liable for — remains due. See Pls.’ Mot. at 4. Based on the record provided,

and in light of Duncan’s failure to appear in this action, Plaintiffs have sufficiently established

Duncan’s liability under ERISA for failing to remit contributions. See Ferrara v. PJF Trucking

LLC, No. 13-CV-7191, 2014 WL 4725494, at *5 (E.D.N.Y. Sept. 22, 2014) (“A default constitutes

an admission of well-pleaded factual allegations in the complaint and the allegations as they

pertain to liability are deemed true.”).




                                                 7
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 8 of 15




III.   Damages

       Finally, the Court turns to Plaintiffs’ request for damages. Plaintiffs seek $133,669.70 in

damages against Duncan, which represents “[1] the balance of the contributions owed of

$57,884.39, [2] interest of $13,721.79, [3] promotional fund contributions of $1,147.75, [4]

liquidated damages of $40,434.88, and [5] audit costs of $3,825, plus attorneys’ fees and costs in

the amount of $16,655.89, and post judgment interest at the statutory rate.” Pls.’ Mot. at 6-7.

Based on Plaintiffs’ submissions, there is a sufficient basis to determine damages on the papers

and an evidentiary hearing is unnecessary. See Fustok v. ContiCommodity Services, Inc., 873 F.2d

38, 39 (2d Cir. 1989); William Mark Corp. v. 1&CC et al., No. 18-CV-3889 (RA), 2019 WL

4195365, at *2 n.5 (S.D.N.Y. May 20, 2019) (“An inquest into damages may be conducted ‘on the

papers,’ without an evidentiary hearing where there is a sufficient basis on which to make a

calculation.”).

       A. Principal Amount

       Plaintiffs first request $57,884.39, which is the amount of principal contributions still owed

by Duncan. See Dkt. 31 ¶ 29. Although the audit revealed a principal deficiency of $202,174.42,

see Dkt. 32, Ex. A, Plaintiffs and Travelers have since entered into a settlement agreement for

$134,210.33, see Dkt. 31 ¶ 19. Travelers also subsequently paid $10,079.79, which “represent[ed]

vacation benefits deducted from the relevant employees who performed work on the Project.” Id.

¶¶ 19-20 n.1. Accordingly, Plaintiffs have recovered $144,290.03 toward the principal deficiency,

but are still owed $57,884.39 by Duncan. See id. ¶ 21. Because the CBA required Duncan as an

“Employer covered by th[at] Agreement . . . [to] make contributions for each hour worked of all

employees covered by this Agreement,” see Dkt. 31, Ex. B, Art. XVII § 1, Plaintiffs are entitled

to $57,884.39 for the remaining balance of the outstanding contributions.




                                                 8
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 9 of 15




       B. Interest

       Plaintiffs also request $13,721.79 in interest. See Dkt. 31 ¶ 29. According to the CBA, “in

the event that formal proceedings are instituted before a court . . . to collect delinquent

contributions to such Fund(s), and if such court renders a judgment in favor of such Fund(s), the

Employer shall pay to such Fund(s) . . . interest on the unpaid contributions determined at the

prime rate of Citibank plus 2%.” Dkt. 31, Ex. B, Art. XVII § 10(a)(2). The auditors calculated

the interest at the rate of 7.5%, the prime lending rate of Citibank plus 2%, compounded daily, on

a declining principal basis through the date of completion of the original report, October 29, 2019,

in the total amount of $6,646.17. See Dkt. 32 ¶¶ 12-15. The interest from the date of the audit

through May 15, 2020, the date on which this motion was filed, was then calculated at the rate of

6.75%, totaling $7,075.62. See Dkt. 31 ¶ 28; see also Dkt. 31, Ex. D (Interest Calculation).

Therefore, $13,721.79 in total interest is owed to Plaintiffs, for which Duncan remains liable.

       C. Promotional Fund Contributions

       Plaintiffs also request $1,147.75 in promotional fund contributions. See Pls.’ Mot. at 6.

Pursuant to the CBA, “[a]ll Employers . . . shall contribute to the Industry Promotional Fund for

the Association of Wall-Ceiling & Carpentry Industries of New York, Incorporated (‘Promotional

Fund’) twenty-five cents ($0.25) for every hour worked by the employees of said Employers for

work defined by this Agreement.” Dkt. 31, Ex. B, Art. XX § 1. The audit concluded that Duncan

owed $1,147.75 to the Promotional Fund. See Dkt. 32, Ex. A. Accordingly, Plaintiffs are also

entitled to this amount in outstanding promotional fund contributions.

       D. Liquidated Damages

       Plaintiffs next seek $40,434.88 in liquidated damages – the amount calculated by the

auditors. See Dkt. 31 ¶ 18; Dkt. 32, Ex. A. Pursuant to the CBA, Duncan must pay “an amount




                                                 9
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 10 of 15




equal to the greater of [] the amount of the interests charges on the unpaid contributions [], or []

liquidated damages of 20% of the amount of the unpaid contributions.” Dkt. 31, Ex. B, Art. XVII

§ 10(a)(3). Because “twenty percent (20%) of the principal delinquency was the greater of the two

options,” Dkt. 32 ¶ 17, Plaintiffs are entitled to $40,434.88 in liquidated damages.

         E. Audit Costs

         Plaintiffs also request $3,825 in audit costs. See Dkt. 31 ¶ 29. According to the Collection

Policy, “[t]he employer shall be required to pay the cost of a payroll review and/or audit if the

payroll review and/or audit discloses an underpayment of contributions to the Funds totaling at

least two (2) percent of the employer’s total payroll for covered employees for the payroll review

and/or audit period at issue, or an underpayment of contributions totaling at least $10,000,

whichever is less.” Dkt. 31, Ex. C § IV ¶ 8. As previously stated, the outstanding contributions

totaled $202,174.42 – an amount that triggers Duncan’s obligation to pay for the audit under the

CBA. The audit required 45 hours of work at an hourly rate of $85.00 per hour, totaling $3,825.

See Dkt. 32 ¶ 21; Dkt. 32, Ex. A. Accordingly, Plaintiffs are entitled to $3,825 to cover the audit’s

costs.

         F. Attorneys’ Fees & Costs

         Plaintiffs request $16,655.89 in attorneys’ fees and costs. See Dkt. 33 ¶ 17. Here, both

ERISA and the CBA permit Plaintiffs to recover attorneys’ fees. See Dkt. 31, Ex. B, Art. XVII §

10(a). ERISA provides that, “[i]n any action under this subchapter by a fiduciary for or on behalf

of a plan to enforce section 1145 of this title in which a judgment in favor of the plan is awarded,

the court shall award the plan . . . reasonable attorney’s fees and costs of the action, to be paid by

the defendant.” 29 U.S.C. § 1132(g). Courts have, therefore, concluded that awarding attorney’s

fees and costs is mandatory when – as is the case here – an ERISA-covered fund is forced to initiate




                                                 10
         Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 11 of 15




an action against an employer to recoup delinquent contributions. See N.Y. State Teamsters

Conference Pension & Retirement Fund v. Boening Bros., Inc., 92 F.3d 127, 135 (2d Cir. 1996)

(“As is apparent from the statutory text, an award of attorney fees and costs is . . . mandatory under

subsection (2), of section 1132(g).”). Because Plaintiffs brought this action to recover Duncan’s

delinquent contributions under ERISA, Plaintiffs have established that they are entitled to

reasonable attorneys’ fees and costs.

        Although Plaintiffs are entitled to attorneys’ fees, an inquiry into what is a reasonable

amount is necessary. Petitioners’ counsel submitted contemporaneous records, reflecting the time

spent and activities performed in litigating this matter. See Dkt. 33, Ex. E (Attorneys’ Billing

History). In total, counsel billed $16,080.50 for 58 hours of work. See id. Specifically, counsel

billed the time of (1) Nicole Marimon, a partner, who graduated from law school in 2014, at a rate

of $275 per hour in 2019 and $350 per hour in 2020, see Dkt. 33 ¶ 10; (2) Marlie Blaise, an

associate, who graduated from law school in 2018, at a rate of $275 per hour, id. ¶ 11; (3) Adrianna

Grancio, an associate, who graduated from law school in 2016, at a rate of $275 per hour, id. ¶ 12;

(4) Andrew Federico, a former associate, who graduated from law school in 2018, at a rate of $275

per hour, id. ¶ 13; and (5) legal assistants at a rate of $120 per hour, id. ¶ 14.

        With respect to the amount of hours billed, the Court has examined the submitted invoice

and finds that the hours expended were reasonable. See Trs. of N.Y.C. Dist. Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educ.

& Indus. Fund et al. v. Metroplex Serv. Grp., Inc., No. 18-CV-5889 (PAE), 2018 WL 4141034, at

*6 (S.D.N.Y. Aug. 30, 2018) (explaining that an invoice “reflects sound billing practices” when

“[i]t is thorough, detailed, relevant, and easy to understand, with no evident duplication of effort”).




                                                   11
         Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 12 of 15




       To determine if the requested fees are reasonable, the Court must consider what it – as well

as other courts in this district – have recently deemed reasonable rates for these lawyers. Because

recent decisions have approved somewhat lower rates than those proposed here, the Court will

reduce the four lawyers’ rates accordingly. First, regarding Ms. Marimon’s work, the Court grants

her request for a rate of $275 per hour for work performed in 2019. See Trs. of N.Y.C. Dist. Council

of Carpenters Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman

Retraining, Educ. & Indus. Fund v. Skyeco Grp. LLC, No. 19-CV-7608 (LGS), 2019 WL 6497533,

at *3 (S.D.N.Y. Dec. 3, 2019) (awarding attorney’s fees to Ms. Marimon at a rate of $275 per

hour). The Court, however, declines to grant her request for $350 per hour for work completed in

2020. Courts in this circuit have generally held that $300 per hour is a reasonable rate for partners

handling matters of this sort. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund et al.

v. Earth Constr. Corp., No. 19-CV-5411 (ALC), 2020 WL 614740, at *3 (S.D.N.Y. Feb. 10, 2020)

(noting that a rate of $300 per hour for a partner is “reasonable and analogous to the amounts

granted by courts in this district”). Indeed, within the past few months, this Court has declined to

grant Ms. Marimon’s request for a rate of $350 per hour for work performed in 2020. See Trs. of

N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, Apprenticeship,

Journeyman Retraining, Educ. and Indus. Fund v. Shorecon-NY, Inc., No. 17-CV-5210 (RA), 2020

WL 3962127, at *5 (S.D.N.Y. July 13, 2020) (reducing Ms. Marimon’s rate to $300 per hour for

work performed in 2020); Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund,

Annuity Fund & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund et al. v. Triangle

Enter. NYC, Inc., No. 20-CV-793 (RA), 2020 WL 2306484, at *5 (S.D.N.Y. May 8, 2020) (noting,

in rejecting Mr. Marimon’s request for $350 per hour, that “Ms. Marimon was requesting a rate of

$275 per hour for work performed only two to three months earlier”); see also Trs. of N.E.




                                                 12
         Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 13 of 15




Carpenters Health, Pension, Annuity, Apprenticeship, & Labor Mgmt. Cooperation Funds v. Excel

Installations, LLC, No. 19-CV-3012, 2020 WL 429135, at *5 (E.D.N.Y. Jan. 27, 2020) (granting

Ms. Marimon’s request for attorney’s fees at a rate of $300 per hour because it “seems reasonable

given her position as partner”). For the same reasons, the Court concludes that a rate of $300 per

hour is more appropriate for Ms. Marimon’s work performed in 2020, and her fees should thus be

calculated at a rate of $275 per hour prior to January 1, 2020 and $300 per hour as of January 1,

2020.

        With respect to the work of Ms. Blaise, Ms. Grancio, and Mr. Federico, the Court declines

to approve their requested rate of $275 per hour. Other courts in this district have “recently found

these rates unreasonable, and concluded that $225 per hour was an appropriate rate” for associates

with similarly limited experience. Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v.

Metro. Exposition Servs., Inc., No. 19-CV-149 (AJN), 2019 WL 2004279, at *4 (S.D.N.Y. May

7, 2019) (“Courts within the district have recently . . . concluded that $225 per hour was an

appropriate rate for [an associate] and associates with [their] experience”); see also, e.g., Trs. of

N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund, Apprenticeship,

Journeyman Retraining, Educ. & Indus. Fund et al. v. DV I, LLC, No. 17-CV-7367 (PAE), 2018

WL 461244, at *5 (S.D.N.Y. Jan. 18, 2018) (holding that $225 per hour is the appropriate rate for

an associate who is “similarly situated [to other] associates”). Accordingly, the fees of Ms. Blaise,

Ms. Grancio, and Mr. Federico in connection with this litigation are to be calculated at a rate of

$225 per hour.

        In sum, the Court grants Plaintiffs’ request for attorneys’ fees, but reduces the proposed

billing rates of the four attorneys. Because the billing records are extensive and the reduced rates




                                                 13
         Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 14 of 15




alter Plaintiffs’ requested attorneys’ fees, counsel is ordered to submit a revised proposal for fees

incurred in this action. These fees should be calculated based on the rates provided above.

       Lastly, Plaintiffs’ request for $575.39 in costs and expenses incurred in litigating this

action, including the filing fee, service fees, and subpoena fee, is granted. See Pls.’ Mot. at 6; see

also Trs. of the N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund,

Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund et al. v. Jessica Rose Enters. Corp.,

No. 15-CV-9040 (RA), 2016 WL 6952345, at *5 (S.D.N.Y. Nov. 28, 2016) (finding submitted

costs for service fees and court filing fees to be “standard costs paid in actions brought in this

Court” and thus reasonable).

       G. Post-Judgment Interest

       Finally, Plaintiffs seek post-judgment interest at a statutory rate. See Pls.’ Mot. at 7. 28

U.S.C. § 1961(a) mandates postjudgment interest “on awards in civil cases as of the date judgment

is entered.” See also N.Y.C. Dist. Council of Carpenters v. Tried N True Interiors LLC, No. 20-

CV-51 (LGS), 2020 WL 1809323, at *4 (S.D.N.Y. Apr. 9, 2020) (“Section 1961 applies to actions

to confirm arbitration.”). The Court, therefore, grants postjudgment interest to “be calculated from

the date of the entry of the judgment.” 28 U.S.C. § 1961(a).

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for default judgment is granted. As to

damages, Plaintiffs’ request for $57,884.39 in the principal deficiency, $13,721.79 in interest,

$1,147.75 in promotional fund contributions, $40,434.88 in liquidated damages, $3,825 in audit

costs, and $575.39 in costs incurred in bringing this action, as well as postjudgment interest, are

granted. Plaintiffs are also entitled to attorneys’ fees in connection with this action at the rates

discussed above.




                                                 14
          Case 1:19-cv-08120-RA Document 42 Filed 07/22/20 Page 15 of 15




         No later than August 5, 2020, Plaintiff shall submit a revised request for attorneys’ fees.

With those papers, Plaintiffs shall submit a revised proposed order for default judgment. After the

Court receives and reviews those papers, it will direct the Clerk of Court to enter a default judgment

and close this case.

Dated:      July 22, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                 15
